                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

                                        Case No:18-CR-0215 (ADM/TNL)

United States of America


Plaintiff,                                     POSITION PAPER
                                        RELATING TO THE SENTENCING
                                        OF BRANDON BROOKS-DAVIS

v.

Brandon Dante Brooks-Davis

       Defendant.

       Brandon Brooks-Davis, by the verdict of a jury, stands
convicted of Counts I and II of the Indictment (possession of firearms
by an ineligible person) and acquitted of Counts III and IV. The law
demands a penalty for his convictions that is “sufficient, but not
greater than necessary, to comply with the purposes set forth in [18
U.S.C. § 3553(a)(2)].” To that end, Mr. Brooks-Davis makes the
following challenges to the PSI writer’s application of the guidelines
and the following arguments for sentencing.
A.     Objection to the base offense level (Contested Hearing
       Requested.)

       The PSI writer advises that the proper base level for this offense
is 22 but, from Mr. Brooks-Davis’s view, the proper base level is 20.
The two differ on the application of USSG §2K2.1, specifically
whether the large capacity magazine recovered during the



                                    1
investigation was in “close proximity” to the firearms that Mr. Brooks-
Davis was convicted of possessing. USSG §2K2.1, comment
(n.2)(emphasis added).
     The PSI writer’s recommendation of a base level offense of 22
is unsupported by any evidence of proximity between the firearms
that Mr. Brooks-Davis was convicted of possessing and the large
capacity magazine recovered in the search. Moreover, there is no
suggestion that the firearms that Mr. Brooks-Davis was convicted of
possessing   were   capable    of   “accepting    a   large   capacity
magazine.” So even if the two were in close proximity of one the
other, the application would not apply.
     Mr. Brooks-Davis intends to put the Government to its burden
to demonstrate close proximity between the two pieces of
contraband and that firearm was capable of accepting the large
capacity magazine. United States v. Walker, 900 F.3d 995, 998 (8th
Cir. 2018)(holding that the Government has the burden of proof to
demonstrate the applicability of enhancements). In absence of
such evidence, the proper base level is 20, and not 22.
B.   Objection to Enhancement for Firearms under USSG
     §2K2.1(b)(1)(A) (3-7 Firearms)—Contested Hearing Requested.

     Likewise, Brooks-Davis objects to the enhancement under

USSG §2K2.1(b)(1)(A). The PSR writer acknowledges “it is not possible

to determine whether the jury found beyond a reasonable doubt

that he possessed all three firearms found in the safe [as opposed to

just one of the firearms].” If that is true, and it is, then the



                                    2
Government cannot meet its burden to show that the USSG

§2K2.1(b)(1)(A)   enhancement        applies   at   all.   The   two-level

enhancement does not apply.

C.    Objection to Enhancement Use or Possession in Connection
      with Another Felony Offense under USSG §2K2.1(b)(6)(B)—
      Contested Hearing Requested.

      The PSI writer urges       the Court     to apply     a    four-level

enhancement on the theory that Mr. Brooks-Davis was involved in

drug trafficking. But a favorable view of the evidence supports that

Mr. Brooks-Davis was involved in drug possession, not trafficking. 1

And USSG §2K2.1(b)(6)(B) applies differently to drug possession

cases than it does to drug trafficking cases. United States v. Walker,

900 F.3d 995, 997 (8th Cir. 2018)(“the Guidelines ‘treat drug

trafficking offenses and drug possession offenses differently” for the

purposes of the enhancement’”)(internal citations omitted). The

Eighth Circuit has made plain that in drug possession cases,

proximity between the firearm and the drugs in not enough for the

four-level enhancement. Id. (“We have previously held that a

‘temporal and spacial nexus between the drugs and firearms,’

standing alone, is insufficient to establish that the firearms facilitated
1 To be sure, there may have been plenty of evidence relating to the drug
trafficking of Donta Adams, but little to no evidence that Mr. Brooks-
Davis’s was engaged in drug trafficking.


                                    3
the felony offense of simple drug possession.”). Temporal and

special nexus is all that the PSI writer offers in support of the

application and therefore the Court should not apply the

enhancement.

      Given Brooks-Davis’s objections he believes that his total

offense level is 22, Criminal History Category VI2, and therefore his

guideline sentence is 84-105 months.


Dated: August 1, 2019               /e/ A.L. Brown
                                   __________________________________
                                   A. L. Brown (# 331909)
                                   CAPITOL CITY LAW GROUP, LLC
                                   287 East Sixth Street, 20
                                   Saint Paul, Minnesota 55101
                                   Telephone: (651) 705-8580
                                   Facsimile: (651) 705-8581
                                   E-Mail: A.L.Brown@CCLAWG.COM




2 Mr. Brooks-Davis withdraws his objection to the inclusion of one criminal
history point for his 2009 conviction for domestic abuse.


                                    4
